— Judgment of the Supreme Court, Dutchess County, dated October 20, 1964, reversed, on the law, without costs, and proceeding remitted to the court below for the purpose of: (1) holding a further hearing; (2) assigning counsel to represent relator on such hearing; and (3) making a determination de novo on the basis of the proof adduced upon such hearing. No questions of fact were considered. It was error to deny relator’s request that counsel be appointed to represent him and to dismiss the writ without granting that request (People ex rel. Slade v. Follette, 26 A D 2d 823; People ex rel. Rodriguez v. La Vallee, 26 A D 2d 8; cf. People ex rel. Rogers v. Stanley, 17 N Y 2d 256; People v. Monahan, 17 N Y 2d 310). Ughetta, Acting P. J., Christ, Brennan, Hopkins and Munder, JJ., concur.